Citation Nr: 0707214	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-39 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of non-Hodgkin's lymphoma.  

2.  Entitlement to an initial disability rating greater than 
10 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.        

The issues of a higher rating for major depressive disorder 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

 1.  The RO satisfied due process requirements in reducing 
the 100 percent rating for the veteran's service connected 
non-Hodgkin's lymphoma.  

2.  The residuals of the veteran's service-connected non-
Hodgkin's lymphoma include anemia with fatigue, occasional 
shortness of breath, and hemoglobin levels above 10gm/100ml.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.1-4.7, 4.21, 4.27, 4.117, Diagnostic Code 7715-7700 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

The issue on appeal arises from a claim for an increased 
rating.  As a result, only the present level of disability is 
the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected non-Hodgkin's lymphoma was 
originally rated as 100 percent disabling under Diagnostic 
Code 7715, 38 C.F.R. § 4.117.  This 100% rating was in effect 
from April 28, 2001 to April 1, 2003.   

Non-Hodgkins lymphoma while active or in a treatment phase 
warrants assignment of a 100 percent evaluation.  The 100 
percent evaluation shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate evaluation shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
evaluation is to be assigned based on chronic residuals. 38 
C.F.R. § 4.117, Diagnostic Code 7715 (2006).

After April 1, 2003, the residuals of the veteran's non-
Hodgkin's lymphoma came to be rated as 10 percent disabling 
under Diagnostic Code 7715-7700, non-Hodgkins lymphoma with 
residual anemia.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7700 for anemia, hemoglobin of 
10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches warrants a 10 percent disability 
rating.  A 30 percent disability rating is warranted if there 
is hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 70 percent is warranted when 
hemoglobin is 7gm/100 ml or less and there are findings such 
as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute) or syncope (three episodes in the 
last six months).  Finally, a 100 percent rating is warranted 
with hemoglobin at 5gm/100ml or less and there are findings 
such as high output congestive hear failure or dyspnea at 
rest.  38 C.F.R. § 4.71a, Diagnostic Code 7700.  

Initially, the RO characterized the issue on appeal as 
restoration of a 100 percent rating for non-Hodgkin's 
lymphoma.  However, after decreasing the 100 percent rating 
to 10 percent, the RO subsequently phrased the issue on 
appeal as entitlement to an increased evaluation for 
residuals of non-Hodgkin's lymphoma.  The Board believes that 
this is the most appropriate characterization of the issue.  
The provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715, 
contains a temporal element for continuance of a 100 percent 
rating for non-Hodgkin's lymphoma.  Therefore, the RO's 
action was not a "rating reduction" as that term is commonly 
understood.  See Rossiello v. Principi, 3 Vet. App. 430 
(1992), (where the Court found that a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating).

The Court in Rossiello distinguished the case of Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992), where the rating for a 
psychiatric condition was reduced from 100 percent to 10 
percent.  The Court pointed out that the diagnostic code in 
Dofflemyer did not contain a temporal element and the 
disability rating had been improperly reduced because VA had 
not followed its specific regulations pertaining to rating 
reductions in such a situation.  

In the present case, however, Diagnostic Code 7715 for non-
Hodgkin's lymphoma contains a temporal element that has been 
met.  Consequently, the correct issue on appeal is 
entitlement to increased rating for residuals of non-
Hodgkin's lymphoma.  In essence, the rating reduction in this 
case was procedural in nature and by operation of law.  The 
provisions of 38 C.F.R. §§ 3.343 and 3.344 (2006), referable 
to rating reductions and terminations of 100 percent ratings, 
are not applicable in this case.  The Board only has to 
determine if the procedural requirements of 38 C.F.R. § 
3.105(e) were met and if the reduction was by operation of 
law.   

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in January 2003, 
the veteran was given 60 days to present additional evidence 
and was notified at his address of record.  Subsequently, the 
final rating action was issued in April 2003 and the 100% 
rating was reduced.  The effective date of the reduction, 
April 1, 2003, was the last day of the month after expiration 
of the 60-day period from the date of notice of the final 
rating action as set for in the applicable VA regulation.  
See 38 C.F.R. § 3.105(e).  

With regard to a higher 100 percent rating, the medical 
evidence of record clearly reveals that the veteran's non-
Hodgkin's lymphoma has been in remission since February 2001.  
The veteran's cancer was first diagnosed in June 2000.  He 
underwent surgery, and then received radiation therapy and 
chemotherapy until February 2001.  Since that time, all VA 
treatment records and examinations indicate that his 
condition has remained in complete remission with no 
recurrence or metastasis of the cancer.  See VA treatment 
records dated 2001 to 2003, and VA lymphatic examinations 
dated February 2002, May 2002, and August 2002.  The Board 
emphasizes that the RO correctly provided the veteran with a 
mandatory VA examination in February 2002, over six months 
after discontinuance of treatment for his lymphoma per the 
provisions of Diagnostic Code 7715.  Given the improvement in 
his condition, the veteran no longer the veteran meets the 
criteria for a 100 percent rating under Diagnostic Code 7715, 
38 C.F.R. § 4.117.      

Turning to the residuals of his non-Hodgkin's lymphoma, the 
August 2002 VA lymphatic examiner diagnosed the veteran with 
residual anemia.  Symptoms included mild fatigue and 
occasional shortness of breath, providing evidence against 
this claim. 

The veteran's hemoglobin at that time was 12.7 gm.  His 
hemoglobin readings have also been at 13.5gm, 15.3gm, and 
40.4gm.  See VA treatment records in 2001 and 2002.  In March 
2003, VA lab studies showed hemoglobin at 13.4gm.  In sum, 
his hemoglobin levels do not provide a basis for a higher 
rating under Diagnostic Code 7100, as none of his readings 
are 8gm or below.  

Notably, there has been no evidence of weakness, 
lightheadedness, or headaches related to his anemia.  
Although the August 2002 examiner documented some shortness 
of breath, the Board finds that this statement is not 
reflective of the overall disability picture that more 
closely approximates the criteria for a rating of 10 percent 
for anemia under Diagnostic Code 7700.  38 C.F.R. § 4.7.  
Overall, VA treatment records and VA examinations provide 
strong evidence against a higher rating for his anemia 
residuals.    

The Board acknowledges that the veteran has also been 
diagnosed with coronary heart disease.  However, the November 
2003 VA psychiatric examiner determined that this condition 
was not related to his service-connected non-Hodgkin's 
lymphoma.  In addition, the veteran's service-connected 
depression has been linked with his non-Hodgkin's lymphoma.  
However, that issue per the remand below is not for 
adjudication on the merits at this time.  

The Board has reviewed the post-service medical records and 
finds no other residuals disorder associated with the non-
Hodgkin's lymphoma.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's residuals of his non-Hodgkin's 
lymphoma.  38 C.F.R. § 4.3.

In addition, there is no indication in the record that the 
average industrial impairment from his residual anemia would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of the rating decisions and 
statement of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the September 
2004 SOC includes the text of the regulation that implements 
the notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

No VCAA letter specifically asked the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
any event, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the personal 
statements and VA psychologist letter he submitted.  Also, 
the rating decisions and SOC all advised the veteran of what 
missing evidence was necessary to establish an increased 
rating for his service-connected residuals of non-Hodgkin's 
lymphoma.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board observes that the RO received additional notice in 
the SOC after the rating decisions on appeal.  In any event, 
as stated above, the Board finds that the veteran has 
received all required VCAA notice, as well as required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing or content of VCAA notice has prejudiced him in any 
way.  The Board finds that any deficiency in the content of 
notice to the veteran or the timing of notice is harmless 
error.  

Since the claim for an increase was denied by the RO and the 
Board, there are no potential effective date issues that 
would warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured VA 
treatment records, VA examinations, and Social Security 
Administration records.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any additional private records.  Neither the veteran 
nor his representative has stated that any additional 
evidence remains outstanding.  The Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 10 percent for residuals  of 
non-Hodgkin's lymphoma is denied.   


REMAND

First, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a SOC is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

With respect to the veteran's claim for a higher initial 
rating for major depression, review of the claims folder 
reveals that the RO awarded service connection for major 
depression in a January 2003 rating decision and assigned an 
initial 10 percent rating.  Although not explicit, the Board 
construes the veteran's subsequent statement received in May 
2003 as constituting a notice of disagreement with the rating 
assigned.  Both the veteran and his representative have 
subsequently indicated that the 10 percent rating assigned 
does not adequately reflect the extent of his psychiatric 
disability.  In addition, with regard to this issue, the RO 
provided the veteran with subsequent VCAA notice, a 
subsequent VA psychiatric examination, and a subsequent 
rating decision in October 2003.

However, the claims file does not reflect that a SOC has been 
promulgated as to that claim.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the matter is remanded to the RO on that basis.  

Second, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim pursuant to 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 C.F.R. § 3.59(b)(1).  The notice 
should also ask the claimant to provide any evidence in his 
possession that pertains to the claim. Id.  Finally, the VCAA 
notice should also be compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this regard, a review of the claims folder fails to reveal 
a VCAA letter pertaining to the veteran's claim for TDIU.  
Further, with respect to the increased rating for major 
depression issue, the August 2003 VCAA letter does not ask 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Therefore, a remand is required for 
the RO to issue a new VCAA letter for both issues that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.  The Board also notes that the TDIU claim must be 
remanded as it is inextricably intertwined with the increased 
rating for depression issue that is also being remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any additional VA 
treatment records from August 2003 to 
the present and associate them with the 
claims folder.  

2.	With respect to TDIU claim on appeal, 
the RO must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicated what 
information or evidence the veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the veteran to provide any evidence in 
his possession that pertains to both the 
TDIU and increased rating for major 
depression claims on appeal.  The notice 
must comply with the recent decision of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and with all legal precedent.  

3.	The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities.  The 
purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's REMAND 
of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by each of the veteran's 
disabilities.

Following examination and review of the 
record, the examiner should provide an 
explicit response to the following 
question:

The examiner is requested to express 
an opinion as to the impact of the 
manifestations of the service-
connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  

4.	The RO should furnish the veteran a SOC 
on the issue of an increased initial 
disability rating for his major 
depression.  The RO should allow the 
veteran the appropriate period of time 
in which to perfect the appeal of this 
issue and proceed accordingly.

5.	After completing the above actions, 
including any additional necessary 
development, the RO should readjudicate 
the TDIU issue on appeal, considering 
any new evidence secured.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


